DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-7, 10, 12-18 and 20 are objected to because of the following informalities:
In claim 3, lines 14-15, the claimed limitation “using a machine learning model … a geopoint expectation rate score” should be corrected to “using the machine learning model … the geopoint expectation rate score” to refer to the machine learning model taught in line 11 of claim 1, and the geopoint expectation rate score taught in lines 1-2 of the claim. 
In claim 4, lines 10-12, the claimed limitation “using a machine learning model … a trips per day rank score … in comparison to the additional drivers” should be corrected to ““using the machine learning model … the trips per day rank score … in comparison to the plurality of additional drivers”.
In claim 5, lines 5, 7 (two occurrences), the claimed limitation “between consecutive geopoints” should be corrected to “between the consecutive geopoints” to refer to the consecutive geopoints taught in line 3 of the claim.
In claim 5, lines 11-12, the claimed limitation “using a machine learning model … a consecutive geopoint time different score” should be corrected to “using the machine learning model … the consecutive geopoint time different score”.
In claim 6, the claimed limitation “the identified accuracy radii” in lines 5-6, and “the average accuracy radii” in line 8, should be changed to “the identified accuracy radius”, and “the average accuracy radius”, respectively.
In claim 6, line 9, the claimed limitation “using a machine learning model” should be corrected to “using the machine learning model”.
In claim 7, line 10, the claimed limitation “a median distance” should be corrected to “the median distance” to refer to the median distance taught in line 9 of the claim.
In claim 7, line 12, the claimed limitation “using a machine learning model” should be corrected to “using the machine learning model”.
In claim 10, line 8, the claimed limitation “a driver score generation platform” should be corrected to “the driver score generation platform” to refer to the driver score generation platform taught in line 15 of claim 1.
In claim 10, line 10, the claimed limitation “from which driving data” should be corrected to “from which the driving data” to refer to the driving data taught in line 6 of claim 1.
In claim 10, lines 11-12, the claimed limitation “the predetermined quality assessment threshold” should be corrected to “the first predetermined quality assessment threshold” to refer to the first predetermined quality assessment threshold taught in lines 3-4 of the claim.
Similarly, in claim 18, the claimed limitations “from which driving data” in line 9, and “the predetermined quality assessment threshold” in lines 10-11, should be corrected to “from which the driving data” and “the first predetermined quality assessment threshold”, respectively.
In claim 12, lines 18-19, the claimed limitation “a predetermined period of time” should be corrected to “the predetermined period of time” to refer to the “predetermined period of time” taught in lines 5-6 of the claim.
In claim 13, line 15, the claimed limitation “a geopoint expectation rate score” should be corrected to “the geopoint expectation rate score”.
In claim 14, lines 10-11, the claimed limitation “a trips per day rank score … in comparison to the additional drivers” should be corrected to the trips per day rank score … in comparison to the plurality of additional drivers”.
In claim 15, lines 5 and 7 (two occurrences), the claimed limitation “between consecutive geopoints” should be corrected to “between the consecutive geopoints” to refer to the consecutive geopoints taught in line 3 of the claim.
In claim 15, line 12, the claimed limitation “a consecutive geopoint time different score” should be corrected to “the consecutive geopoint time different score”.
In claim 16, the claimed limitation “the identified accuracy radii” in lines 5-6, and “the average accuracy radii” in line 8, should be changed to “the identified accuracy radius”, and “the average accuracy radius”, respectively.
In claim 17, the claimed limitations “an end point of a first driving trip” in line 5, and “a starting point of a second driving trip” in line 7, should be corrected to “the end point of the first driving trip” and “the starting point of the second driving trip”, respectively.
In claim 17, line 10, the claimed limitation “a median distance” should be corrected to “the median distance” to refer to the median distance taught in line 9 of the claim.
In claim 20, lines 14-15, the claimed limitation “exceed first the predetermined quality assessment threshold” should be corrected to “exceed the first predetermined quality assessment threshold”.
In claim 20, line 19, the claimed limitation “from which driving data” should be corrected to “from which the driving data” to refer to the driving data taught in line 4 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-9, 11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 12-13 and claim 13, lines 12-13, recite the limitation “dividing the total geopoint expectation rate by a number of driving trips included in the plurality of driving trips, resulting in the total geopoint expectation rate”. This does not seem to make sense as to divide the total geopoint expectation rate by a number and get the same total geopoint expectation rate.
Claim 8, lines 4-5, recites the limitation "the plurality of driving trips".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, lines 4-5, recites the limitation "the plurality of driving trips".  As the preceding limitations do not appear to recite “a plurality of driving trips”, there is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 6, and claim 11, line 1, recites the limitation "the weighted average score".  As the preceding limitations do not appear to recite “a weighted average score”, there is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-2 are allowed.
Claims 3-20 would be allowable if the objections and/or the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts of record:
Devine et al. (US 2021/0136526) discloses a mobile device is associated with a reference activity of a user based on motion, orientation, rotational, magnetic field, and/or location data provided by sensors of the device. Activity data associated with the reference activity is obtained from the sensor-provided data. The activity data is recorded on the device for a configured period of time after which it is determined that the device is no longer performing the reference activity. The retained activity data for the reference activity is sent from the device to a network-based behavior analyzer when a network connection is available from the device. The network-based behavior analyzer derives user behaviors for the reference activity based on the activity data.
Coleman, II et al. (US 2019/0101914) discloses systems and apparatuses for using machine learning to generate a safety output. Data is received and analyzed from a plurality of sources, and machine learning datasets is generated based on the analyzed data. The data is evaluated based on the machine learning datasets to determine a safety output associated with the data. The safety output then be used to classify the data and/or to generate instructions for operation of the vehicle.
Crawford et al. (US 2021/0394766) discloses detecting, monitoring and/or controlling one or more of mobile services for a mobile communication device, when the device is being used and the vehicle, operated by the user of the device, is moving. 
The above prior arts of record and the IDS references fail to explicitly disclose “receive, from a mobile device, driving data; compute, using the driving data, a plurality of driving metrics, wherein the plurality of driving metrics includes each of: a geopoint expectation rate score, a trips per day rank score, a consecutive geopoint time difference score, a global positioning system (GPS) accuracy rating score, and a distance between consecutive trips score; compute, by applying a machine learning model to the plurality of driving metrics, a device evaluation score, wherein the device evaluation score indicates a quality of the driving data received from the mobile device; and set, based on the device evaluation score, one or more flags, wherein the one or more flags are accessible by a driver score generation platform, and wherein accessing each of the one or more flags causes the driver score generation platform to perform an action with regard to the mobile device”, as recited in claim 1 and similarly recited in claims 12 and 20.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456